TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00047-CR


Domingo Vicente Gamez, Appellant

v.


The State of Texas, Appellee





NO. 03-09-00048-CR
NO. 03-09-00050-CR



Domingo Gamez, Appellant

v.


The State of Texas, Appellee





NO. 03-09-00049-CR


Domingo Vincent Gamez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT

NOS. D-1-DC-06-302415, D-1-DC-07-300389, D-1-DC-07-300417, & D-1-DC-07-500237

HONORABLE JIM CORONADO, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N
PER CURIAM
Appellant's brief in these companion cases was originally due July 15, 2009. 
Appellant's retained counsel, Leonard Martinez, requested and received an extension of time in
cause number 03-09-00047-CR only.  The brief has not been received and counsel did not respond
to the notice that the brief in all four appeals is now overdue.
The appeals are abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute these appeals, whether appellant is indigent, and, if he is not indigent,
whether retained counsel has abandoned the appeals.  Tex. R. App. P. 38.8(b)(2).  The court shall
make appropriate findings and recommendations.  A record from this hearing, including copies of
all findings and orders and a transcription of the court reporter's notes, shall be forwarded to the
Clerk of this Court for filing as a supplemental record no later than January 25, 2010.  Tex. R. App.
P. 38.8(b)(3).

Before Chief Justice Jones, Justices Waldrop and Henson
Abated
Filed:   December 22, 2009
Do Not Publish